259 F.2d 269
William Howard DUNN, Appellant,v.UNITED STATES of America, Appellee.
No. 13522.
United States Court of Appeals Sixth Circuit.
June 12, 1958, Certiorari Denied Oct. 13, 1958, See 79 S.Ct.75.

Robert Crawford, Cincinnati, Ohio, for appellant.
Millsaps Fitzhugh, U.S. Atty., Edward N. Vaden, Asst. U.S. Atty., Memphis, Tenn., for appellee.
Before McALLISTER, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a motion to invalidate sentence, which the district court treated as a motion filed pursuant to Title 28 U.S.C.A. Section 2255.  This matter was previously before this court, and was remanded for further proceedings for the reason that the government had failed to deny an allegation that it had used perjured testimony knowingly in securing appellant's conviction.  Dunn v. United States, 6 Cir., 245 F.2d 407.  Other contentions now made here have been determined adversely to appellant.  On numerous occasions, appellant has been before this court in proceedings that wholly lacked merit, and which indicate an abuse of judicial process on his part.  See Dunn v. United States, 6 Cir., 234 F.2d 219.


2
Upon remand of the case for determination of the claim of the use of perjured testimony against appellant, the government filed responsive pleadings supported by numerous affidavits.  The indefinite nature of the claim of the socalled perjured testimony and the lack of factual allegations as to how a certain witness was persuaded to testify falsely do not add up to use by the government, knowingly, of perjured testimony to secure appellant's conviction.


3
The order of the district court dismissing appellant's motion to vacate sentence was not inconsistent with our directions upon remand, and is, accordingly, affirmed.